SMITH, J.
(concurring). The question upon the demurrer ir this case is, not whether plaintiff might be able to prove that *198the defalcation occurred between January 18, 1912, and February 24, 1913, but whether the plaintiff has pleaded facts which, if proved exactly as alleged, would entitle it to a judgment. A demurrer admits facts alleged in a pleading with the same effect as though the same facts had -been conclusively proved. In this case the demurrer admits that a defalcation occurred, not between January 18, 1913, and February 24, 1913, but between January 18, X912, and February 24, 1913.
Do the facts thus admitted affirmatively show that plaintiff is entitled to a judgment? The answer is — if the -term’s of the bond entitle plaintiff to recover for a -defalcation, occurring prior to the- giving of the -bond, such facts would conclusively show its right to a judgment. But if the terms of the bond entitle plaintiff to recover only for a defalcation occurring between January 18, 1913, and February 24, 1913, then plaintiff has not affirmatively shown facts that entitle it to recover.
This court, I think, correctly -holds as matter of law, that under the terms of the bond plaintiff can recover only for a defalcation occurring within the bonded period. Suppose, then, that plaintiff had shown conclusively, by evidence, that a defalcation had occurred, but had wholly failed to show that it occurred within the bonded period — would it be entitled to a judgment? Clearly not. This is exactly -the situation .presented by the demurrer. In -the first instance the evidence woul-d be too indefinite and uncertain; in the second, the facts alleged are too indefinite and uncertain. In neither case are all the necessary elements of a cause of action shown. In-such cases a demurrer will lie. Connersville v. Connersville Hydraulic Co., 86 Ind. 235; Phillips v. Sonora Copper Co., 90 App. Div. 140, 86 N. Y. Supp. 200; Millican v. McNiel (Tex. Civ. App.) 50 S. W. 428; Reid v. Lyttle, 150 Ky. 304, 150 S. W. 357.
The “in-definiteness” and “uncertainty” in the allegations o-f this complaint are not such that “the precise nature of the charge or defense is not ap-peren-t.” The “precise nature of the c-harge,” the purpose of the action, is 'shown to be ,a recovery for" a defalcation, upon an indemnity bond, but the facts alleged are insufficient to show a liability on the bond. The “-precise nature of the charge” being apparent on the face of the pleading itself, section 137, Code Civ. Pro-c., is not necessarily applicable or con*199trolling. The complaint, not affirmatively showing a defalcation within the bonded period, does not state a cause of action, and the trial court was wrong in overruling the demurrer. It is true, if no demurrer had 'been interposed, the question whether plaintiff could recover for a defalcation occurring prior to the bonded period might have been raised by an objection to evidence of a defalcation prior to that period, or by a request for, or an exception to, an instruction, and that an objection to evidence of a defalcation within the bonded period, on the ground that the complaint "did not state a cause of action, might have been overruled without prejudicial error. But the rale invoked in such cases is one of practice rather than pleading, and does not dispense with the necessity of alleging every material element of a cause of action when the pleading is attacked by demurrer. McCormick Harvesting Mach. Co. v. Rae, 9 N. D. 482, 84 N. W. 346. No reversible error is shown- when -fatal imperfections in a pleading are cured by proper proof. The rule extends no further. Bon Homme Co. v. McLouth, 19 S. D. 555, 104 N. W. 256.